Title: From George Washington to Henry Woodward, 5 May 1756
From: Washington, George
To: Woodward, Henry



To Captain Henry Woodward. Commanding a Scouting party, now on Back-Creek.Sir,
[Winchester, 5 May 1756]

I was not a little surprized to hear of the misbehaviour of your party last night at Jesse Pugh’s—He has been with me this morning, and complained that they killed his Fowls, pulled down one of his Houses for firewood; turned the Horses into his meadow and corn; destroyed them and his Fences.
As I should imagine that your sense would direct you better, were it not absolutely contradicted by an express order, which I found it necessary to give last October, when you was present.
I can not credit the Report; but only send this in order that you may be particularly careful for the future: as you may depend I shall call you to account, for any irregularities that are committed by your party.
If they are guilty of such misbehaviour it entirely perverts the design they were sent upon; as they are intended to relieve, and not add to the distresses of the people.
I desire you will shew this to Captain Dalton; to let him know what complaints are made. I have sent orders to Captain Stewart to stop you at Conogochieg, until the Waggons arrive there for Provisions. I am &c.

G:W.
Winchester, May 5th 1756.    

